Case 1:21-cr-20406-KMW Document 10 Entered on FLSD Docket 08/05/2021 Page 1 of 1


                      UM TED STA TES D ISTRICT COUR T
                      SO U TX RN D ISTRICT O F FLOIU D A
                              M lA M lD IV ISION

                      CaseNo.21-CR-20406-W 1LL1AM S (SEM ED)



  U M TED STA TE S OF A W RICA ,
            Plaintiff,


  V.



  N A M AN W AK IL,
              Defendantts).
                         /



        TH IS C A U SE cam e before the Court and pursuant to proceedings it is

  thereupon,PU R SU A N T TO TIIE A RR EST O F TTIE A B OW N A G D

  D EFEN D AN T,TIIIS CA SE IS IO REBY UN SEA LED .

  D O N E A N D O R D ER ED atM iam i,Florida.



  D ated:8/4/2021




                                  auren F.L ouis
                                U M TED STATES M AGISYRATE JUD GE
